Title: Virginia Delegates to Thomas Jefferson, 24 April 1781
From: Virginia Delegates
To: Jefferson, Thomas


Sr.
Philadelphia April 24th: 1781
We were yesterday Honord with your Excellency’s of the 13th Inst. with its enclosures. You may be assured that our utmost endeavors have been exerted in forwarding the arms and stores mentiond in our last, but insurmountable difficulties have prevented their seting off untill now but we are happy to inform you that the first of them will go on to day as the Qr. Mastr. assures us. we have anticipated the circumstance mentiond in the Extract of Genl. Greenes letter to the Baron, by urging the board of War with every argument for the necessity of a Speedy Supply which they are taking measures to procure but I fear with little prospect of immediate effect, neither theirs nor our exertions will be slackend on that head but we cannot advise a reliance on the Success. Your desire concerning the Prisoners, has been communicated to the Minister of France who has expressed his fears that such a step could not be Justified on the Common principles adopted by European nations at War, but at the Same time thinks there will be no difficulty of complying with your desire signified in your last letter (13th) now before us. a late letter from the Commander in Chief gives us some reason to think that the British have a serious intention of making a descent in Delaware Bay at least to forage, and secure all the Provision they can on the Peninsula that lays below new Castle and the head of Elk if Possible—in Consequence of which measures have been taken to remove all the flower Cattle and Short forage on that Peninsula calld the Eastern Shore, out of their Reach, and also from the Jersey Shore Bordering on Delaware Bay, for which purpose the Board of War are vested with powers by Congress, and the Executives of Jersey Pennsyvania Delaware Maryland and Virginia are request[ed] to Send their assistance to aid in the execution of this necessary measure[.] Authentic Accounts have arrived here that Don Galvez has enterd the Bay of Pensacola with a considerable sea and Land force has made good his landing, and been Joind by a large body of troops on the 25th of March, and there is little doubt but that important place will soon be in the hands of Spain, by the same account we are informed that a detachment of Rodneys fleet consisting of seven ships were seen standing towards that place and immediately the Spanish Admiral Put to Sea from the Havannah with sixteen Sail of men of War of the line and five or Six thousand land forces to intercept the British and secure Success to the assailants. a report prevails here Which gains credit that the fleet from Corke consisting of two or three men of War and 120 ships under their Convoy, had fallen in with a french Squadron of twelve or fourteen Ships of the line, and that very few of the Convoy escaped falling into the hands of our Ally—and a Vessel from Cadiz informs us that War was declared by that nation against the British—& that a Manifesto had been Published by Holland at that Port Authorizing the Dutch to make reprisals on the English Nation before he left Cadiz
We have the honor to be with sentiments of the highest respect & esteem Yr. Excelly’s Most Ob & hum: Servts.
J. Madison JunrTheok. Bland

P.S. we are happy to inform Yr. Excy. [that] a large detachment of the Pennsylva line are at length in motion towards Virginia & we hope will arrive in time to Check the Progress of the Enemy in that state. we have accts that the Confederacy is taken by the Roebuck & Orpheus off this Coast.
